Brooke, J.
(after stating the facts). The authorities bearing upon the question at issue are not harmonious. It is the plaintiff’s contention that, even though the fund in question was raised wholly from voluntary payments made by the members of Court No. 19, it was so raised under the constitution- and by-laws of the order, and, upon the dissolution of Court No. 19, became the property of the Grand Court by operation of law under the constitution of the order. This view finds support in the following authorities: Grand Lodge A. O. U. W. v. Grand Lodge, 81 Conn. 189 (70 Atl. 617); Koerner Lodge K. of P. v. Grand Lodge, 146 Ind. 639 (45 N. E. 1103); Gross Loge D. O. H. v. Brausch, 256 Ill. 185 (99 N. E. 908); Grand Court F. of A. v. Hodel, 74 Wash. 314 (133 Pac. 438, 47 L. R. A. [N. S.] 927); State Council O. U. A. M. v. Sharp, 38 N. J. Eq. 24. There is, however, a line of authority holding exactly the opposite view. Outside the State of Michigan the leading case appears to be State Council O. U. A. M. v. Emery, 219 Pa. 461 (68 Atl. 1023, 15 L. R. A. [N. S.] 336, 12 Am. & Eng. Ann. Cas. 870).
The law of the case, if we follow our own decisions, seems to be settled adversely to the contention of the appellant. Upon principle the case of Detroit Savings Bank v. Haines, 128 Mich. 38 (87 N. W. 66), cannot be distinguished from the case at bar. There, as here, *384the members of a subordinate fraternal body seceded and attempted to take with them the sick benefit fund; there, as here, the fund was raised wholly by the voluntary contributions of the members of the subordinate lodge; there, as here, the superior body contributed nothing to the fund and obtained its revenue entirely outside of the fund in question.
The by-laws relating to the Grand Court provide:
“The revenue of the Grand Court shall be from a per capita tax as may be determined by each Grand Court, for every member of a subordinate court within its jurisdiction; from a profit on all the goods sold by each Grand Court and from fines collected for violation of law paid to the management fund.”
It is clear, therefore, that the Grand Court had no interest in this fund, unless a forfeiture was worked by the expulsion of Court No. 19 by the Grand Court. If forfeiture of the fund follows upon the secession and subsequent expulsion of Court No. 19 (and some courts unquestionably so hold), it results in a diversion of the fund from the purpose for which it was created; i. e., the payment of sick and death benefits to the members of Court No. 19 (now members of Court No. 1). We are satisfied that our holding in Detroit Savings Bank v. Haines, supra, should not be disturbed, and that the bill of complaint in the case at bar was properly dismissed.
The decree is affirmed, with costs.
Stone, C. J., and Kuhn, Ostrander, Bird, Moore, Steere, and Person, JJ., concurred.